DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/141,866.
Claims 1-21 are pending.
Claims 1-21 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: claim 2 includes two periods at the end of the sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8-11, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miniter (U.S. Publication 2007/0175159).
Regarding claim 1, Miniter discloses an apparatus for securing a body comprising:
a bracket (#8; see figure 5);
a channel (the semi-hexagonal channel formed on the ledge portion #10 of figure 5) connected to the bracket (see figure 5), comprising:
a first member (the left member of the semi-hexagonal channel of figure 5) connected to the bracket at a first angle (see figure 5);
a second member (the top, horizontal member of the channel) attached to the first member at a second angle (see figure 5); and
a third member (the right member of the semi-hexagonal channel of figure 5) attached to the second member at a third angle (see figure 5).
Regarding claim 2, Miniter discloses the channel member is configured to abut a surface contour of the body (see figures 1 and 6).
Regarding claim 4, Miniter discloses the bracket comprises: a first planar body (#9) configured to connect to a structure (see figures 1 and 6); and a second planar body (#10) connected to the first planar body (see figure 5).
Regarding claim 5, Miniter discloses the first planar body and the second planar body are connected at a right angle (see figures 5 and 6).
Regarding claim 6, Miniter discloses the first planar body comprises an aperture (see figure 5).
Regarding claim 8, Miniter discloses a system for securing a body comprising:
a surface (the wall surface formed by the frame #2 and #3 of figure 1);
a set of bodies (#5) adjacent to the surface (see figure 1); each body of the set of bodies comprising a top body surface contour (#6a; see figure 3) and a bottom body surface contour (#7a);
a set of hangers (#8) connected to the surface (see figures 1 and 6);
wherein the set of hangers is configured to abut at least one of the top body surface contour and the bottom body surface contour (see figures 1 and 6); and
whereby the set of bodies is secured to the surface through abutment of the top surface body contour and the bottom body surface contour with the set of hangers (see figures 1 and 6).
Regarding claim 9, Miniter discloses each hanger of the set of hangers comprises: a bracket (#8) and a channel member (the semi-hexagonal channel as depicted in figure 5 on ledge #10) connected to the bracket (see figure 5).
Regarding claim 10, Miniter discloses the channel member comprises a set of planar surfaces configured to abut the top body surface contour and the bottom body surface contour (the three planar surfaces that form the semi-hexagonal channel are configured to abut the contours of the panels #5).
Regarding claim 11, Miniter discloses the set of planar surfaces comprises a first member (the left member of the semi-hexagonal channel of figure 5) connected to the bracket at a first angle (see figure 5); a second member (the top, horizontal member of the channel) attached to the first member at a second angle (see figure 5); and a third member (the right member of the semi-hexagonal channel of figure 5) attached to the second member at a third angle (see figure 5).
Regarding claim 14, Miniter discloses the channel bracket is an L-bracket (see figure 5).
Regarding claim 15, Miniter discloses the bracket comprises an aperture (the aperture as depicted in figure 5).
Regarding claim 16, Miniter discloses a set of securing hardware configured to attach the set of hangers to the surface (the nail or screw fasteners, as taught in paragraph 20, are considered the securing hardware).
Regarding claim 18, Miniter discloses a method for securing a body, comprising the steps of:
providing a first hanger (#8) having a first channel member (the semi-hexagonal channel as depicted in figure 5);
providing a second hanger having a second channel member (figure 1 depicts multiple hangers #8 can be used, where any two that are vertically adjacent one another can be considered the first and second hangers);
attaching the first hanger to a surface (the wall surface #1 as depicted in figure 1);
abutting a first portion of the body (#5) to the first channel member (see figure 1);
abutting the second channel member to a second portion of the body (see figure 1, where the hangers #8 are to be positioned on the tops and bottoms of each panel #5); and
attaching the second hanger to the surface (nails or screws are used to attach the hangers to the surface); whereby the body is secured between the first channel member and the second channel member (see figure 1).
Regarding claim 19, Miniter discloses the first portion comprises a first surface contour (#7a) configured to abut the first channel member (see figure 1); and wherein the second portion comprises a second surface contour (#6a) configured to abut the second channel member (see figure 1).
Regarding claim 20, Miniter discloses the first surface contour comprises a groove (see figure 4a at #7a); and wherein the second surface contour comprises a tongue (see figure 4a at #6a).

Claim(s) 1, 2, 4-6, 8-11, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis (U.S. Publication 4,407,104).
Regarding claim 1, Francis discloses an apparatus for securing a body comprising:
a bracket (#16; see figure 3);
a channel (the semi-hexagonal channel #36) connected to the bracket (see figure 3), comprising:
a first member (the left member of the semi-hexagonal channel of figure 3) connected to the bracket at a first angle (see figure 3);
a second member (the top, horizontal member of the channel) attached to the first member at a second angle (see figure 3); and
a third member (the right member of the semi-hexagonal channel of figure 3) attached to the second member at a third angle (see figure 3).
Regarding claim 2, Francis discloses the channel member is configured to abut a surface contour of the body (see figures 4 and 5).
Regarding claim 4, Francis discloses the bracket comprises: a first planar body (#28) configured to connect to a structure (see figure 5); and a second planar body (#32) connected to the first planar body (see figure 3).
Regarding claim 5, Francis discloses the first planar body and the second planar body are connected at a right angle (see figure 5).
Regarding claim 6, Francis discloses the first planar body comprises an aperture (#30).
Regarding claim 8, Francis discloses a system for securing a body comprising:
a surface (the wall surface formed by elements #22 of figure 1);
a set of bodies (the bodies #10 formed by elements #12 and #14) adjacent to the surface (see figure 1); each body of the set of bodies comprising a top body surface contour (#34) and a bottom body surface contour (#38);
a set of hangers (#16) connected to the surface (see figures 1 and 5);
wherein the set of hangers is configured to abut at least one of the top body surface contour and the bottom body surface contour (see figures 1 and 5); and
whereby the set of bodies is secured to the surface through abutment of the top surface body contour and the bottom body surface contour with the set of hangers (see figures 1 and 5).
Regarding claim 9, Francis discloses each hanger of the set of hangers comprises: a bracket (#16) and a channel member (#36) connected to the bracket (see figure 3).
Regarding claim 10, Francis discloses the channel member comprises a set of planar surfaces configured to abut the top body surface contour and the bottom body surface contour (the three planar surfaces that form the semi-hexagonal channel #36 are configured to abut the contours of the panels #10).
Regarding claim 11, Francis discloses the set of planar surfaces comprises a first member (the left member of the semi-hexagonal channel of figure 3) connected to the bracket at a first angle (see figure 3); a second member (the top, horizontal member of the channel) attached to the first member at a second angle (see figure 3); and a third member (the right member of the semi-hexagonal channel of figure 3) attached to the second member at a third angle (see figure 3).
Regarding claim 14, Francis discloses the channel bracket is an L-bracket (see figure 3).
Regarding claim 15, Francis discloses the bracket comprises an aperture (#30).
Regarding claim 16, Francis discloses a set of securing hardware configured to attach the set of hangers to the surface (the nails extending through apertures #30 are considered the securing hardware).
Regarding claim 17, Francis discloses a mortar (#24) disposed between the set of bodies (see figure 5).
Regarding claim 18, Francis discloses a method for securing a body, comprising the steps of:
providing a first hanger (#16) having a first channel member (#36);
providing a second hanger having a second channel member (figure 1 depicts multiple hangers #16 can be used, where any two hangers vertically adjacent one another can be considered the first and second hangers);
attaching the first hanger to a surface (the wall surface #22 as depicted in figure 1);
abutting a first portion of the body (#10) to the first channel member (see figure 1, where the bottom of the body #10 is considered the first portion that is to engage the first channel member as depicted in figure 5);
abutting the second channel member to a second portion of the body (see figures 1 and 5, where the hangers #16 are to be positioned on the tops and bottoms of each panel #10); and
attaching the second hanger to the surface (nails are used to attach the hangers to the surface); whereby the body is secured between the first channel member and the second channel member (see figures 1 and 5).
Regarding claim 19, Francis discloses the first portion comprises a first surface contour (#38) configured to abut the first channel member (see figure 5); and wherein the second portion comprises a second surface contour (#34) configured to abut the second channel member (see figure 5).
Regarding claim 20, Francis discloses the first surface contour comprises a groove (#38); and wherein the second surface contour comprises a tongue (#34).
Regarding claim 21, Francis discloses the step of applying mortar mixture (#24) to a peripheral edge of the body (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 3, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Miniter or, in the alternative, under 35 U.S.C. 103 as obvious over Miniter in view of Zagray (U.S. Patent 3,534,518).
Regarding claims 3, 7, 12, and 13, Miniter depicts the tongue and groove connections and channels of the brackets are semi-hexagonal in shape and thus comprise of the same angle between the segments in order to form such a semi-hexagonal shape, such that the second angle and the third angle are the same as defined in claims 3 and 12 and the first and second angles are the same as defined in claims 7 and 13. However, if the Examiner is considered to over broadly interpret such angle features within Miniter, it is highly well known in the art, as evidenced by Zagray, that such tongue and groove connections can comprise of hexagonal shapes and it would have been obvious to have constructed the tongue and groove and channels of Miniter to comprise of hexagonal shapes with the same angle between each segment of the hexagonal shape, as taught in Zagray, in order to make construction of the panels and brackets easier and cheaper and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed channel was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 3, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Francis or, in the alternative, under 35 U.S.C. 103 as obvious over Francis in view of Zagray (U.S. Patent 3,534,518).
Regarding claims 3, 7, 12, and 13, Francis depicts the tongue and groove connections and channels of the brackets are semi-hexagonal in shape and thus comprise of the same angle between the segments in order to form such a semi-hexagonal shape, such that the second angle and the third angle are the same as defined in claims 3 and 12 and the first and second angles are the same as defined in claims 7 and 13. However, if the Examiner is considered to over broadly interpret such angle features within Francis, it is highly well known in the art, as evidenced by Zagray, that such tongue and groove connections can comprise of hexagonal shapes and it would have been obvious to have constructed the tongue and groove and channels of Francis to comprise of hexagonal shapes with the same angle between each segment of the hexagonal shape, as taught in Zagray, in order to make construction of the panels and brackets easier and cheaper and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed channel was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635